DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4, 6, 9-11, and 14 are objected to because of the following informalities:
Claim 1, line 9, “plurality of markings” should be changed to --plurality of vertical markings-- to ensure that it does not get confused in this claim or further claims that require other markings.
Claim 2, line 4, “the plurality of markings” should be changed to --the plurality of vertical markings--.
Claim 4, “the further markings” should be changed to --the plurality of vertical markings--.
Claim 6, line 2, “the vertical plurality of markings” should be changed to --the plurality of vertical markings--.
Claim 9, line 3, “the horizon markings” should be changed to --the plurality of horizontal markings--. 
Claim 10, lines 1-2, “the horizon markings” should be changed to -the plurality of horizontal markings--.
Claim 11, line 1
Claim 11, line 2, “said plurality of markings” should be changed to --said plurality of vertical markings--.
Claim 11, lines 4-5, “said horizon markings” should be changed to --said plurality of horizontal markings--.
Claim 14, “The acetabular cup of any of claim 1” should be changed to --The acetabular cup of claim 1--. It is also suggested to reword the claim, it is somewhat redundant on stating that the cup is an implant.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 requires the plurality of vertical markings to comprise the horizon markings, which the horizon markings have be changed to be “the plurality of horizontal markings.” It does not make sense that vertical markings comprise horizontal markings. It seems this claim may be geared towards what is shown in Fig. 5 and it seems the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaac (US 2006/0015186).
Isaac discloses an acetabular cup (Fig. 4; abstract) comprising: a substantially hemispherical shell (Fig. 4) having a rim (upper flange region) and an outer surface (outer facing surface of the cup, can include the upper surface of the rim), wherein a cup axis (typical cup axis running through the center of the cup) of the acetabular cup passes through a pole of the substantially hemispherical shell (Fig. 4) and is substantially perpendicular to a plane containing the rim (Fig. 4); and a plurality of vertical markings (Figs. 3 and 4; the notches in the rim and the vertical grooves on the outer surface of the cup) located around the rim and extending along the outer surface of the cup toward the pole (Figs. 3 and 4) capable of being used to determining an angle of rotation of the acetabular cup about the cup axis relative to at least one anatomical feature of a patient when the acetabular cup is placed in an acetabulum of the patient (Figs. 3 and 4; not what the grooves and notches are necessarily for, but they are capable of providing this function), the plurality of vertical markings including a . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaac (US 2006/0015186), in view of Sporring et al. (US 2009/0234459; “Sporring”).
Isaac discloses the cup as noted above.
However, Isaac does not teach how it is produced.
Sporring teaches producing acetabular cups using metal injection molding (paragraph [0045]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cup of Isaac by metal injection molding, as taught by Sporring, since this is a well-known way to produce an acetabular cup (paragraph [0045]). 

Response to Arguments
Applicant’s argument that the vertical markings of Oh only have one size, the Examiner agrees.
Applicant’s argument regarding Slone and Kelley was not necessarily persuasive. However, based on the claim requiring the different sizes in the vertical markings, there did not seem to be a rejection that could be made using Slone in view of Kelley.
However, after further search and consideration required by the amendment, it appears that Isaac teaches the limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775